            Case 3:20-cv-06167-JCC-SKV Document 17 Filed 07/20/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DARREL LORNE HARRIS,

 9                             Petitioner,                Case No. C20-06167-JCC-MAT

10          v.                                            ORDER GRANTING MOTION TO
                                                          CONTINUE DUE DATE, DIRECTING
11   RON HAYNES,                                          REPLY, AND RE-NOTING PETITION

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Respondent has filed an Answer to the Petition

15   and portions of the state court record. Petitioner did not file a timely response to the Answer.

16   Upon reviewing the state court decisions and the portions of the state court record submitted by

17   Respondent the Court discovered that certain portions of the state Court record discussed in the

18   relevant state court decisions did not appear to have been included in the state court record

19   submitted to the Court. On June 28, 2021, the Court directed Respondent to supplement the state

20   court record. Respondent subsequently filed the requested supplement to the state court record.

21          On July 8, 2021, Petitioner’s counsel filed a “Motion to Continue Due Date for Response

22   to Respondent’s Answer” along with a response to the Answer. Dkts. 13, 15. Petitioner’s

23   counsel indicates that at the time the Answer was served he was experiencing health issues and


     ORDER GRANTING MOTION TO CONTINUE
     DUE DATE, DIRECTING REPLY, AND RE-
     NOTING PETITION - 1
             Case 3:20-cv-06167-JCC-SKV Document 17 Filed 07/20/21 Page 2 of 2




 1   preparing for an upcoming coronary procedure and failed to calendar the due date for the

 2   response. Dkt. 13. Respondent does not oppose Petitioner’s motion. Dkt. 16.

 3           Accordingly, the Court orders the following:

 4        1) Petitioner’s “Motion to Continue Due Date for Response to Respondent’s Answer”,

 5           Dkt.13, is GRANTED. The Court will consider Petitioner’s response to Respondent’s

 6           Answer.

 7        2) The Clerk is directed to re-note the Petition for consideration to August 6, 2021.

 8        3) The Court expects Respondents to file a reply addressing all arguments raised in

 9           Petitioner’s response by August 6, 2021.

10        4) The Clerk is directed to send copies of this order to the parties and to the Honorable John

11           C. Coughenour.

12           Dated this 20th day of July, 2021.

13

14
                                                            A
                                                            S. KATE VAUGHAN
15                                                          United States Magistrate Judge

16

17

18

19

20

21

22

23




     -2
